UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6740



DOMMION MCLEAN,

                                              Plaintiff - Appellant,

          versus


TANA JORDAN, Circuit Court Clerk,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-741-RAJ-TEM)


Submitted:   November 22, 2005            Decided:   December 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dommion McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dommion   McLean    appeals    the    district    court’s     order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous.             We

have   reviewed   the   record   and     find    no     reversible     error.

Accordingly, we deny McLean’s motion to appoint counsel and affirm

on the reasoning of the district court.         See McLean v. Jordan, No.

CA-04-741-RAJ-TEM (E.D. Va. Apr. 25, 2005).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     AFFIRMED




                                 - 2 -